     Case
  Name      2:17-cv-08220-DMG-SK Document
        and address:                                       127 Filed 04/23/20 Page 1 of 3 Page ID #:2843
Jason F. Meyer (SBN: 190800)
J. Todd Konold (SBN: 222616)
Lisa G. Taylor (SBN: 156381)
GORDON REES SCULLY MANSUKHANI, LLP
101 W. Broadway, Suite 2000
San Diego, CA 92101
Telephone: (619) 544-7204
Facsimile: (619) 230-7124


                                         UNITED STATES DISTRICT COURT
                                        CENTRAL DISTRICT OF CALIFORNIA
                                                                  CASE NUMBER:
Agricola Cuyuma SA; Corporacion Agricola Vinasol SAC,             2:17-cv-8220-DMG (SK)
                                                   PLAINTIFF(S)
                                   v.

Corona Seeds, Inc., et al.                                                   NOTICE OF APPEARANCE OR
                                                                             WITHDRAWAL OF COUNSEL
                                                  DEFENDANT(S)

                                                      INSTRUCTIONS
Appearance of Counsel:
Attorneys may use this form to enter an appearance in a case, or to update the docket of a case to reflect a prior
appearance. To do so, complete Sections I, II, and IV of this form, then file and serve the form in the case. (Using an
attorney's CM/ECF login and password to file this form will expedite the addition of that attorney to the docket as counsel
of record.)
Withdrawal of Counsel:
This form may be used to terminate an attorney's status as counsel of record for a party in three situations: (1) the
attorney being terminated has already been relieved by the Court, but the docket does not yet reflect that fact; (2) at least
one member of the attorney's firm or agency will continue to represent that party and the withdrawing attorney is not the
only member of the Bar of this Court representing that party; or (3) the represented party has been dismissed from the
case, but the attorneys are still receiving notices of electronic filing. For any of these situations, complete Sections I, III,
and IV of this form, then file and serve the form in the case.
Note: In situations not covered above, attorneys seeking to withdraw from a case must first obtain permission from the
Court. In such circumstances, attorneys should complete and file a "Request for Approval of Substitution or Withdrawal of
Counsel" (Form G-01) rather than this "Notice of Appearance or Withdrawal of Counsel" (Form G-123). See Form G-01 for
further information.
SECTION I - IDENTIFYING INFORMATION
Please complete the following information for the attorney you wish to add or remove (if removing an attorney, provide the
information as it currently appears on the docket; if appearing pro hac vice, enter "PHV" in the field for "CA Bar Number"):
Name: Rick Haruthunian                                                           CA Bar Number: 290815
Firm or agency:      GORDON REES SCULLY MANSUKHANI, LLP
Address:       101 W. Broadway, Suite 2000, San Diego, CA 92101
Telephone Number:            (619) 696-6700                       Fax Number: (619) 696-7124
Email: rharuthunian@grsm.com
Counsel of record for the following party or parties: CRITES SEEDS, INC.




G-123 (9/17)                             NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                    Page 1 of 2
                                                                                                         American LegalNet, Inc.
                                                                                                         www.FormsWorkFlow.com
     Case 2:17-cv-08220-DMG-SK Document 127 Filed 04/23/20 Page 2 of 3 Page ID #:2844

SECTION II - TO ADD AN ATTORNEY TO THE DOCKET
Please select one of the following options:
        The attorney listed above has already appeared as counsel of record in this case and should have been added to the
        docket. The date of the attorney's first appearance in this case:
        The filing of this form constitutes the first appearance in this case of the attorney listed above. Other members of
        this attorney's firm or agency have previously appeared in the case.
        The filing of this form constitutes the first appearance in this case of the attorney listed above. No other members
        of this attorney's firm or agency have previously appeared in the case.
        By order of the court dated                              in case number                                  (see attached
        copy), the attorney listed above may appear in this case without applying for admission to practice pro hac vice.
        This case was transferred to this district by the Judicial Panel on Multidistrict Litigation ("JPML") pursuant to 28
        U.S.C. § 1407 from the                       District of                      , where it was assigned case number
                                 . The attorney listed above is counsel of record in this case in the transferee district, and is
        permitted by the rules of the JPML to continue to represent his or her client in this district without applying for
        admission to practice pro hac vice and without the appointment of local counsel.
        On                              , the attorney listed above was granted permission to appear in this case pro hac vice
        before the Bankruptcy Court, and L.Bankr.R. 8 authorizes the continuation of that representation in this case before
        the District Court.
In addition, if this is a criminal case, please check the applicable box below. The attorney listed above is:
               USAO      FPDO        CJA Appointment        Pro Bono       Retained


SECTION III - TO REMOVE AN ATTORNEY FROM THE DOCKET
Notices of Electronic Filing will be terminated. Please select one of the following options:

        The attorney named above has already been relieved by the Court as counsel of record in this case and should
        have been removed from the docket. Date of the order relieving this attorney:                                .

        Please remove the attorney named above from the docket of this case; at least one member of the firm or agency
        named above, and at least one member of the Bar of this Court, will continue to serve as counsel of record for the
        party or parties indicated.
        (Note: if you are removing yourself from the docket of this case as a result of separating from a firm or agency, you
        should consult Local Rules 5-4.8.1 and 83-2.4 and Form G-06 (“Notice of Change of Attorney Business or Contact
        Information”), concerning your obligations to notify the Clerk and parties of changes in your business or contact
        information.)
        The represented party has been dismissed from the case, but the attorneys are still receiving notices of electronic
        filing. Date party was dismissed:                              .

        The attorney named above was appointed on appeal and the appeal has been adjudicated. Date the mandate was
        filed:                          .


SECTION IV - SIGNATURE

I request that the Clerk update the docket as indicated above.

        Date: April 23, 2020                           Signature: /s/ Lisa G. Taylor
                                                       Name:        Lisa G. Taylor
G-123 (9/17)                           NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL                                       Page 2 of 2
                                                                                                          American LegalNet, Inc.
                                                                                                          www.FormsWorkFlow.com
                        Case 2:17-cv-08220-DMG-SK Document 127 Filed 04/23/20 Page 3 of 3 Page ID #:2845
                                            Agricola Cuyuma SA v. Corona Seeds, Inc., et al.
                                            United States District Court, Central District of California: 2:17-cv-8220 DMG (SKx)

                                        1                                     CERTIFICATE OF SERVICE
                                        2
                                                    I am a resident of the State of California, over the age of eighteen years, and
                                        3
                                            not a party to the within action. My business address is: Gordon Rees Scully
                                        4
                                            Mansukhani, LLP, 101 W. Broadway, Suite 2000, San Diego, CA 92101, my
                                        5
                                            electronic mail address is crogers@grsm.com. On April 23, 2020, I served the
                                        6
                                            foregoing document(s) as follows:
                                        7
                                                    NOTICE OF APPEARANCE OR WITHDRWAL OF COUNSEL
                                        8           (WITHDRAWAL OF RICK HARUTHUNIAN)
                                        9
                                       10   BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
                                              which automatically generates a Notice of Electronic Filing at the time said
                                       11     document is filed to all CM/ECF Users who have appeared in this case.
                                              Service with this NEF constitutes service pursuant to FRCP 5(b)(E).
  Gordon Rees Scully Mansukhani, LLP




                                       12
     101 W. Broadway, Suite 2000




                                       13
         San Diego, CA 92101




                                       14           I declare under penalty of perjury under the laws of the United States of
                                       15   America that I am employed in the office of a member of the Bar of this Court at
                                       16   whose direction the service was made.
                                       17           Executed on April 23, 2020 at San Diego, California.
                                       18
                                                                                                               /s/ Coral M. Rogers
                                       19                                                                Coral M. Rogers
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28
1202355/49357467v.1



                                                                                                   -1-
                                                                                   CERTIFICATE OF SERVICE
